Exhibit 10.2

 
AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
 
THIS AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT, dated as of September 29,
2017 (this "Agreement"), is made and entered into by and between KonaRed
Corporation, a Nevada corporation (the "Company") and VDF FutureCeuticals, Inc.,
an Illinois corporation ("Investor").
 
WHEREAS, Investor and the Company entered into that certain Settlement Agreement
dated as of January 28, 2014 (the "Settlement Agreement") to settle certain
outstanding litigation between the parties;
 
WHEREAS, in connection with the execution of the Settlement Agreement, the
Company issued to Investor a Senior Convertible Note of the Company dated as of
January 28, 2014 (the "Note") and a Warrant to purchase shares of Common Stock
of the Company dated as of January 28, 2014 (the "Warrant");
 
WHEREAS, as a condition to entering into the Settlement Agreement, the Note and
the Warrant, Investor and the Company also agreed to enter into the original
Investor Rights Agreement, dated as of January 28, 2014 ("Original Investor
Rights Agreement"); and
 
WHEREAS, in connection with the parties entering into an amendment to the Note
dated as of the date hereof (the Note, as so amended, the "Amended Note") and an
amendment and restatement of the Warrant dated as of the date hereof (the
"Amended and Restated Warrant"), the Company and Investor agree to amend and
restate the Original Investor Rights Agreement.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
1.1           Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms shall have the meanings set
forth below:
 
"Agreement" has the meaning assigned to such term in the preamble.
 
"Amended and Restated Warrant" has the meaning assigned to such term in the
recitals.
 
"Amended Note" has the meaning assigned to such term in the recitals.
 
"Articles of Incorporation" means the certificate of incorporation of the
Company, as the same may have been amended.
 
"Beneficially own" with respect to any securities means having "beneficial
ownership" of such securities as determined pursuant to Rule 13d-3 under the
Exchange Act, as in effect on the date hereof.
 

--------------------------------------------------------------------------------

 
"Board of Directors" means either the board of directors of the Company or any
duly authorized committee thereof.
 
"Business Day" means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in New York City are authorized or obligated by
law or executive order to remain closed.
 
"Bylaws" means the bylaws of the Company, as the same may have been amended.
 
"Change of Control" means (a) any sale, transfer, lease or license of all or
substantially all of the assets of the Company in a transaction or series of
related transactions, (b) any merger, consolidation or reorganization that
results in any Person or group of Persons acting in concert owning in excess of
50% of the outstanding voting power of the Company, (c) any issuance or sale or
series of issuances or sales of capital stock of the Company by the Company or
any holder of such capital stock that results in any Person or group of Persons
acting in concert owning in excess of 50% of the outstanding voting power of the
Company or (d) the voluntarily or involuntarily dissolution or liquidation of
the Company or winding up of the Company's affairs, or the taking by the Company
of any action to effect any of the foregoing.
 
"Commission" means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.
 
"Common Stock" means any shares of common stock, par value $0.001 per share, of
the Company, now or hereafter authorized to be issued, and any and all
securities of any kind whatsoever of the Company or any successor thereof which
may be issued on or after the date hereof in respect of, in exchange for, or
upon conversion of shares of Common Stock pursuant to a merger, consolidation,
stock split, reverse split, stock dividend, recapitalization of the Company or
otherwise.
 
"Company" has the meaning assigned to such term in the preamble.
 
"Conversion Shares" means the shares of Common Stock issuable upon conversion of
the Amended Note or the exercise of the Amended and Restated Warrant.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder by the Commission from time to
time.
 
"GAAP" means United States generally accepted accounting principles consistently
applied.
 
"Governmental Authority" means any court, tribunal, arbitrator, arbitrational
panel or authority, agency, commission, official or other instrumentality of the
United States or any other country, or any supra-national organization, state,
county, city or other political subdivision or any self-regulatory organization.
 
"Investor" has the meaning assigned to such term in the recitals.
 

--------------------------------------------------------------------------------

 
"License Agreement" means the license agreement among the Company and the
Investor dated January 28, 2014, as amended.
 
"Note" has the meaning assigned to such term in the recitals.
 
"Order" means any writ, judgment, decree, injunction, award or similar order of
any Governmental Authority, including any award in an arbitration proceeding (in
each case, whether preliminary or final).
 
"Original Investor Rights Agreement" has the meaning assigned to such term in
the recitals.
 
"Person" means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, company, limited
liability company, trust, unincorporated association, Governmental Authority, or
any other entity of whatever nature.
 
"Pledge and Security Agreement" means that certain Pledge and Security Agreement
between the Company and Investor, dated January 28, 2014.
 
"Registration Rights Agreement" means the Registration Rights Agreement between
the Company and Investor dated January 28, 2014.
 
"Requirement of Law" means any law, statute, code, treaty, Order, ordinance,
rule, regulation or other requirement promulgated or enacted by any Governmental
Authority.
 
"Rule 144" means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder by the Commission from time to time.
 
"Settlement Agreement" has the meaning assigned to such term in the recitals.
 
"VDF-KonaRed Agreements" means this Agreement, the Amended Note, the Pledge and
Security Agreement, the Registration Rights Agreement, the Amended and Restated
Warrant and the Amended and Restated License Agreement.
 
"Voting Securities" mean any class or classes of stock of the Company pursuant
to which the holders thereof have the general power under ordinary circumstances
to vote with respect to the election of the Board of Directors, irrespective of
whether or not, at the time, stock of any other class or classes shall have, or
might have, voting power by reason of the happening of any contingency.
 
"Warrant" has the meaning assigned to such term in the recitals.
 

--------------------------------------------------------------------------------

 
ARTICLE 2
 
AGREEMENTS
 
2.1           Registration Rights.  The Company shall not grant any right of
registration under the Securities Act relating to any of its securities to any
Person other than Investor if such rights would or could reasonably be expected
to frustrate, impede or limit Investor's rights pursuant to the Registration
Rights Agreement (it being understood that inclusion of securities of the
Company in any registration statement filed by the Company that is not a Demand
Registration (as defined in the Registration Rights Agreement) that, by reason
of the restrictions on the amount of securities that may be included in a
registration statement under Rule 415 promulgated under the Securities Act,
results in a limitation on the amount of securities that may be registered on
behalf of the Investor in a Demand Registration shall not be deemed to
frustrate, impede or limit Investor's rights under the Registration Rights
Agreement).
 
2.2           Rule 144.  The Company shall file all reports required to be filed
by it under the Securities Act and the Exchange Act and shall take such further
action as Investor may reasonably request, all to the extent required to enable
Investor to sell the Common Stock into which the Note may be converted pursuant
to and in accordance with Rule 144.  Such action shall include, but not be
limited to, making available adequate current public information meeting the
requirements of paragraph (c) of Rule 144.
 
2.3           Availability of Common Stock.  The Company shall at all times
reserve and keep available out of its authorized but unissued Common Stock, for
the purpose of effecting the conversion of the Amended Note and the exercise of
the Amended and Restated Warrant, at least the full number of shares of Common
Stock then issuable upon the conversion of the Amended Note and the exercise of
the Amended and Restated Warrant.  The Company will, from time to time, take the
actions specified in Section 7 of the Amended Note and Section 6 of the Amended
and Restated Warrant to increase the authorized amount of Common Stock if at any
time the number of shares of Common Stock remaining unissued and available for
issuance shall be insufficient to permit conversion of the Amended Note and/or
exercise of the Amended and Restated Warrant.
 
2.4           Legends.  Any legends placed on the Amended and Restated Warrant
or the Conversion Shares, pursuant to the transactions contemplated by the
VDF-KonaRed Agreements shall be removed by the Company upon delivery of an
opinion of counsel reasonably acceptable to the Company stating that such legend
is no longer necessary.
 
2.5           Takeover Statutes.  If any "fair price," "moratorium," "control
share acquisition" or other form of antitakeover statute or regulation shall
become applicable to the transactions contemplated by the VDF-KonaRed
Agreements, the Board of Directors of the Company shall grant such approvals and
take such actions as are reasonably necessary so that the transactions
contemplated by the VDF-KonaRed Agreements may be consummated as promptly as
practicable on the terms contemplated hereby and otherwise act to eliminate or
minimize the effects of such statute or regulation on the transactions
contemplated by the VDF-KonaRed Agreements.
 

--------------------------------------------------------------------------------

 
ARTICLE 3

TERMINATION
 
3.1           Term.  The term of this Agreement shall be in effect until such
time as: (i) the Amended Note no longer remains outstanding; (ii) the Amended
and Restated  Warrant no longer remains outstanding; and (iii) Investor fails to
own shares of Common Stock or other Voting Securities in the Company.
Notwithstanding the foregoing, in the event the Investor transfers the Amended
Note (in whole) and the Amended and Restated Warrant and does not hold
Conversion Shares, Section 2.1 shall terminate and be of no force and effect.
 
ARTICLE 4

MISCELLANEOUS
 
4.1           Survival.  All covenants and agreements of the Company and
Investor contained in this Agreement shall remain operative and in full force
and effect regardless of any investigation made by or on behalf of Investor or
any controlling Person thereof or by or on behalf of the Company, any of its
officers and directors or any controlling Person thereof.  The covenants and
agreements contained herein shall survive in accordance with their terms.
 
4.2           Notices.  All notices or other communications required or
permitted hereunder shall be in writing and shall be delivered personally, by
facsimile (with receipt confirmed telephonically or via email) or sent by
certified, registered or express mail, postage prepaid.  Any such notice shall
be deemed given if delivered personally or facsimile, on the date of such
delivery or such confirmation is received, or if sent by reputable overnight
courier, on the first Business Day following the date of such mailing, as
follows:
 
(a)            if to the Company:
 

 
KonaRed Corporation
1101 Via Callejon #200
San Clemente, California 92673
Attention: Kyle Redfield
Facsimile: (808) 442-9922
Email: kyle@konared.com
 
with a copy to (which shall not constitute notice):
     
Stradling, Yocca Carlson & Rauth, P.C.
4365 Executive Drive Suite 1500
San Diego, CA 92121
Attention: Hayden Trubitt
Facsimile: (858) 408-4251
Email: htrubitt@sycr.com

 

--------------------------------------------------------------------------------

 
(b)           if to Investor:
 

 
VDF FutureCeuticals, Inc.
2692 N. State Rt. 1-17
Momence, IL 60954
Attention: J. Randal Wexler
Facsimile: (815) 472-3529
Email: RWexler@futureceuticals.com
     
with a copy to (which shall not constitute notice):
     
Sidley Austin LLP
 
One South Dearborn
 
Chicago, Illinois  60603
 
Attention: Pran Jha
 
Facsimile: (312) 853-7036
Email: pjha@sidley.com

 
 
Any party may by notice given in accordance with this Section 4.2 designate
another address or Person for receipt of notices hereunder.
 
4.3           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the parties
hereto.  Other than the parties hereto and their successors and permitted
assigns, and no Person is intended to be a beneficiary of this Agreement.  No
party hereto may assign its rights under this Agreement without the prior
written consent of the other party hereto; provided, however, that, without the
prior written consent of the Company, Investor may assign its rights hereunder
(along with the corresponding obligations) to any purchaser or transferee of the
Amended Note or the Amended and Restated Warrant.  Any assignee of Investor
pursuant to the proviso of the foregoing sentence shall be deemed to be
"Investor" for all purposes of this Agreement.
 
4.4           Amendment and Waiver.  (1)  No failure or delay on the part of the
Company or Investor in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.
 
(b)           Any amendment, supplement or modification of or to any provision
of this Agreement and any waiver of any provision of this Agreement shall be
effective only if it is made or given in writing and signed by the Company and
Investor.
 
4.5           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
4.6           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 

--------------------------------------------------------------------------------

 
4.7           Governing Law; Waiver of Jury Trial.
 
(a)           Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of New York, without giving effect to
principles of conflicts of laws.
 
(b)           Waiver of Jury Trial.  With respect to any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, each of the parties hereby irrevocably, to the extent not prohibited by
applicable law that cannot be waived, waives, and covenants that it will not
assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any action arising in whole or in part under or in connection with this
Agreement or the transactions contemplated hereby, whether now existing or
hereafter arising, and whether sounding in contract, tort or otherwise, and
agrees that any of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained-for agreement among the
parties irrevocably to waive its right to trial by jury in any action or
proceeding whatsoever between them relating to this Agreement or the
transactions contemplated hereby.  Such action or proceeding shall instead be
tried by a judge sitting without a jury.
 
4.8           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
 
4.9           Entire Agreement.  This Agreement, together with the schedules and
exhibits hereto, and the other VDF-KonaRed Agreements referred to herein or
delivered pursuant hereto, are intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein.  This Agreement, together with the schedules and exhibits hereto, and
the other VDF-KonaRed Agreements referred to herein or delivered pursuant
hereto, supersede all prior agreements and understandings between the parties
with respect to such subject matter.
 
4.10         Further Assurances.  Subject to the terms and conditions of this
Agreement, as of the date hereof, the Company and Investor agree to cooperate
with each other, and at the request of the other party, to execute and deliver
any further instruments or documents and take all such further action as the
other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated by the VDF-KonaRed Agreements and
to otherwise carry out the intent of the parties hereunder.
 

--------------------------------------------------------------------------------

 
4.11         Public Announcements.  Except as required by any Requirement of Law
or the rules of any securities exchange, none of the parties hereto will issue
or make any reports, statements or releases to the public with respect to this
Agreement or the transactions contemplated by the VDF-KonaRed Agreements without
the approval of the other party (such approval not to be unreasonably withheld
or delayed). The Investor acknowledges that the VDF-KonaRed Agreements and
related amendments will be publicly filed on EDGAR and disclosed in the
Company's periodic filings.
 
4.12         Specific Performance.  The parties acknowledge that money damages
are not an adequate remedy for violations of this Agreement and that any party
may, in its sole discretion, apply to a court of competent jurisdiction for
specific performance or injunctive or such other relief as such court may deem
just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party waives any
objection to the imposition of such relief or any requirement for a bond.


* * * * * * * *
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.
 
 

 
KONARED CORPORATION
         
By:
/s/ Kyle Redfield      
Name: Kyle Redfield
     
Title: Chief Executive Officer
                     
VDF FUTURECEUTICALS, INC.
         
By:
/s/ J. Randal Wexler      
Name: J. Randal Wexler
     
Title: Vice President and General Counsel
 


 
 
 
 
 
 
 
 
 
 
 
 